Citation Nr: 0835833	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  04-20 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to a combined rating in excess of 20 percent 
for a left knee disability prior to June 4, 2008.

2.  Entitlement to a combined rating in excess of 40 percent 
for a left knee disability from June 4, 2008.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1981 to May 1984.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2002 
rating decision of the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for a left knee disability, rated 20 
percent, combined, effective June 16, 2000.  In May 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the veteran's 
claims file.  In August 2007, the case was remanded for 
additional development.  A July 2008 rating decision 
increased the combined rating for left knee disability to 40 
percent, effective June 4, 2008 (the date of a VA 
examination), by assigning a separate 20 percent rating for 
instability.   The veteran has expressed dissatisfaction with 
the "staged"increase in the rating; both "stages" of the 
rating remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  
The issues have been characterized to reflect that staged 
ratings are assigned.

The matter of entitlement to extraschedular combined ratings 
for left knee disability is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.  


FINDINGS OF FACT

1. Prior to June 4, 2008, the veteran's postoperative left 
knee disability was manifested by arthritis causing pain and 
swelling; compensable limitation of flexion or extension was 
not shown; lateral instability or subluxation was not shown; 
the surgical scar was nontender, and not adherent.   

2. From June 4, 2008, the veteran's postoperative left knee 
disability has been manifested by arthritis causing pain and 
swelling and (no more than moderate) instability; compensable 
limitation of flexion or extension was not show; more than 
moderate instability was not shown; and the scars were 
superficial and nontender.  

CONCLUSIONS OF LAW

1. Prior to June 4, 2008 a combined schedular rating in 
excess of 20 percent was not warranted for the veteran's left 
knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (Codes) 
5010, 5257, 5259, 5260, 5261 (2007).

2. From June 4, 2008 a combined schedular rating in excess of 
40 percent is not warranted for the veteran's left knee 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.71a, Codes 5010, 5257, 5259, 5260, 5261 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 84, 23353 (April 30, 2008)).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
assigned a disability rating and an effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2005 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating, and August 2006, November 2006, and August 2008 
supplemental SOCs readjudicated the matter after the 
appellant responded and further development was completed.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006).  The veteran has had ample opportunity to 
respond/supplement the record regarding his claim.  He has 
not alleged that notice in this matter was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for VA 
examinations in September 2002 and June 2008.  He has not 
identified any pertinent evidence that remains outstanding 
and in a September 2008 statement indicated that he did not 
have any more information or evidence to submit.  VA's duty 
to assist is met.  

B.	Factual Background

The veteran's STRs reveal that during service he sustained a 
torn left medial meniscus which was surgically repaired.  His 
claim seeking service connection for residuals of the injury 
and surgery was received June 16, 2000.

VA outpatient treatment records reflect that the veteran has 
been receiving periodic treatment for his left knee 
disability since May 2000, and received physical therapy in 
2002.  January 2002 X-rays showed mild narrowing of the joint 
space medially and minimal spur formation around the knee 
joint; mild degenerative changes in the left knee was 
assessed.  The veteran was advised that he was a candidate 
for a total left knee replacement; however, due to his age, 
he was also advised to wait before undergoing such procedure.  
In February 2002, his left knee range of motion was 0 to 120 
degrees, with pain and crepitus.  In September 2002, he 
complained of chronic left knee pain.  In October 2002, left 
knee range of motion was 0 to 100 degrees, with no crepitus 
or instability.  It was noted that the veteran had been 
employed as a cook, but was now unemployed due to his 
inability to stand for long periods of time.  In June 2004, 
left knee range of motion was 0 to 125 degrees; it was noted 
that he had no complaints of instability or swelling.  In 
September 2004, left knee range of motion was 0 to 120 
degrees.  June 2006 X-rays were interpreted as showing 
moderate degenerative changes in the veteran's left knee.  A 
July 2006 MRI showed severe osteoarthritis of the left knee.  
On physical examination in August 2006, a gait disorder 
secondary to the severe osteoarthritis was noted; he was 
counseled again to put off a total left knee replacement for 
as long as things were tolerable, and was treated with 
cortisone injections, pain medication, and a brace.

On September 2002 VA examination, the veteran's left knee 
range of motion was from 0 degrees extension to 110 degrees 
flexion; there was no laxity of the joint.  Surgical scars 
were nontender and nonadherent; the diagnosis was meniscus 
repair of the left knee with no instability.

On June 4, 2008 VA examination, the veteran complained of 
progressive worsening of the knee, with buckling and locking 
at times.  He also complained of pain that ranged from mild 
to severe in intensity, fatigue, and lack of endurance.  He 
reported that he was unable to stand for more than 15 minutes 
or walk for more than half an hour, as pain was severe during 
periods of flare-up, and his range of motion decreased by 50 
percent.  He reported being unemployed since July 2007; he 
had been employed as a maintenance man from January to July 
2007, but had to stop working because he could not walk or 
stand.  On physical examination, the surgical scars were 
described as superficial and nontender.  Left knee ranges of 
motion were: 0 to 87 degrees flexion, 0 degrees extension, 0 
to 53 degrees flexion after repetitive motion, and 0 degrees 
extension after repetitive motion.  There was moderate 
instability of the anterior cruciate ligament.

C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.
Cartilage, semilunar, removal of, symptomatic is rated 10 
percent (the only rating provided) under Code 5259.  
38 C.F.R. § 4.71a.

Knee disability, manifested by subluxation or instability, 
may also be rated under Code 5257, which provides a 30 
percent rating when severe, a 20 percent rating when 
moderate, and a 10 percent rating when slight.  38 C.F.R. 
§ 4.71a.

As the veteran's service connected disability includes 
arthritis established by x-ray findings, it may also be rated 
under Codes 5010-5003, based on limitation of knee motion.  
If limitation of motion of the knee is noncompensable under 
the appropriate diagnostic code, a 10 percent rating may be 
assigned under Code 5003.   Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spam of satisfactory evidence of painful motion.  A note 
following Code 5003 stipulates that the 10 percent rating 
under Code 5010 may not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a.

Limitation of knee motion is rated under Codes 5260 and 5261.  
Limitation of flexion warrants: 0 percent when to 60 degrees, 
10 percent when to 45 degrees, 20 percent when to 30 degrees, 
and 30 percent when to 15 degrees.  38 C.F.R. § 4.71a, Code 
5260.  Limitation of extension warrants: 0 percent when to 5 
degrees, 10 percent when to 10 degrees, 20 percent when to 15 
degrees, 30 percent when to 20 degrees, 40 percent when to 30 
degrees, and 50 percent when to 45 degrees.  38 C.F.R. 
§ 4.71a, Code 5261.   Normal ranges of motion of the knee are 
to 140 degrees in flexion and 0 degrees in extension. 
38 C.F.R. § 4.71, Plate II.  Separate ratings under Codes 
5260 and 5261 may be assigned for disability of the same 
joint.  VAOPGCPREC 9- 2004, 69 Fed. Reg. 59988, 59990 (2004).

Other diagnostic codes for rating knee disability do not 
apply, as the pathology required, such as ankylosis or 
dislocated semilunar cartilage, is not shown.  38 C.F.R. 
§ 4.71a, Codes 5256, 5258.  

A superficial scar which is painful on examination warrants a 
10 percent rating.  38 C.F.R. § 4.118, Code 7804.
In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned where the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  There are two "stages" 
of rating for consideration, i.e., prior to June 4, 2008, and 
from that date.  The Board has considered whether any further 
"stages" are warranted, and finds no basis in the 
evidentiary record for any further "stages"; the record 
does not include competent evidence of further ratable 
variance in the left knee disability during the appellate 
period.   

The veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.

Prior to June 4, 2008

For the period of time prior to June 4, 2008, the veteran's 
service-connected left knee disability has been assigned a 20 
percent (combined) rating under a formulation of 10 percent 
under Code 5259 (for symptomatic removal of the semilunar 
cartilage) and 10 percent under Code 5010-5260 (for X-ray 
confirmed arthritis with limitation of motion/painful 
motion).  A residual scar is separately rated 0 percent.  

The veteran can establish entitlement to a higher combined 
schedular rating for his service connected left knee 
disability prior to June 4, 2008 in the following ways: (a) 
By showing that there was both compensable limitation of 
flexion and compensable limitation of extension or by showing 
that either limitation of extension or limitation of flexion 
warranted a rating in excess of 10 percent; [Inasmuch as this 
is not shown, the Board will not address the propriety of 
assigning separate ratings under Codes 5259 and Codes 5260 
and/or 5261 in light of the 38 C.F.R. § 4.14 prohibition 
against pyramiding.] (b) By showing the disability was also 
manifested by instability (warranting a separate rating under 
Code 5257); or (c) By showing that the meniscectomy residual 
scar was painful on examination. 

[Significantly, since there is only one joint involved, a 
rating in excess of 10 percent under Codes 5010-5003 (for X-
ray confirmed arthritis with limitation of motion to a less 
than compensable degree) is not possible.  Also, 10 percent 
is the only rating provided under Code 5259 (for symptomatic 
removal of the semilunar cartilage).  Consequently, a higher 
schedular rating under Code 5259 is not for consideration.]  

The records of treatment prior to June 4, 2008, and the 
September 2002 VA examination report consistently show 
extension to 0 degrees; no evaluation or examination showed 
flexion to less than 100 degrees.  Consequently, a rating in 
excess of 10 percent for arthritis with limitation of motion 
was not warranted.

Furthermore, no examination or evaluation prior to June 4, 
2008 showed recurrent subluxation or lateral instability of 
the knee.  The September 2002 VA examiner specifically noted 
there was no laxity.  Consequently, a separate compensable 
rating under Code 5257 was not warranted.

Finally, the meniscectomy scars have never during the appeal 
period been shown to be painful on examination.  The 
September 2002 VA examiner described the scars as nontender 
and nonadherent.

In short, the clinical findings in the record for the period 
prior to June 4, 2008 do not provide a factual basis for 
increasing the combined schedular rating for the veteran's 
left knee disability above 20 percent under any applicable 
criteria.
From June 4, 2008

From June 4, 2008, in addition to the ratings previously 
assigned, the veteran has been assigned a 20 percent rating 
under Code 5257 (for moderate subluxation or lateral 
instability) based on VA examination findings on that date.  
Consequently, entitlement to a combined schedular rating in 
excess of 40 percent may be established by showing:  (a) That 
in addition to moderate subluxation or lateral instability, 
there are limitations of flexion and/or extension, 
symptomatic (but not by limitation of motion or instability; 
see 38 C.F.R. § 4.14) removal of semilunar cartilage, and 
painful scar combining to a 40 percent or higher rating; or 
(b) That there is severe subluxation or lateral instability 
and there are limitations of motion, symptomatic (other than 
by limitation of motion or instability) removal of semilunar 
cartilage, and/or painful scarring combining to 30 percent or 
more.

Neither of these alternate means of establishing entitlement 
to a schedular rating in excess of 40 percent is 
substantiated by the evidence of record.  Specifically, 
extension is not shown to have been limited at more than 5 
degrees (it was reported as to 0 degrees, even with factors 
such as repetitive use considered); thus a compensable rating 
under Code 5261 is not warranted.  Furthermore, the greatest 
degree of limitation of flexion shown (after repetitive 
motion) was to 53 degrees, and only approximates the criteria 
for a 10 percent rating under Code 5260.  The surgical 
scarring is not shown to be painful; it is described as 
nontender.  Even including the 10 percent rating for 
symptomatic removal of semilunar cartilage (which, under 
38 C.F.R. § 4.14, would be inappropriate if the symptoms are 
limitation of motion/painful motion), the ratings for these 
separate components of the veteran's service connected left 
knee disability other than instability or subluxation do not 
combine to 40 percent (or more).  See 38 C.F.R. § 4.25.   

As severe subluxation or instability has never been reported, 
the above-outlined alternate means of substantiating the 
claim for a combined schedular rating in excess of 40 percent 
is not for consideration.  
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a combined schedular 
rating in excess of 40 percent for the left knee disability 
from June 4, 2008.  Accordingly, such claim must be denied.  


ORDER

The appeal seeking combined schedular ratings for left knee 
disability in excess of 20 percent prior to June 4, 2008 and 
in excess of 40 percent from June 4, 2008 is denied.


REMAND

The statutory and regulatory provisions specify that in 
exceptional cases where schedular evaluations are found to be 
inadequate, an extraschedular evaluation may be authorized if 
certain criteria are met.  The governing norm in these 
exceptional cases is objective evidence in the record of 
'marked' interference with employment or frequent 
hospitalizations.  38 C.F.R. § 3.321(b).

Although the veteran's left knee disability is not shown to 
be of such severity as to warrant a schedular combined rating 
in excess of 20 percent prior to June 4, 2008 or in excess of 
40 percent from June 4, 2008, the record raises a question as 
to whether referral of the matter for extraschedular 
consideration is indicated.  Specifically, an October 2002 VA 
outpatient treatment record noted that the veteran had been 
previously employed as a cook, but was now unemployed due to 
his inability to stand for long periods of time.  Likewise, 
during his June 2008 VA examination, the veteran reported 
that he had been employed from January to July 2007 as a 
maintenance man.  However, due to his inability to walk or 
stand, he could not continue working and has been unemployed 
since that time, without success in finding a new job.  
Additional development is necessary to obtain a clear picture 
of the impact the veteran's left knee disability has had on 
his employment. 

The veteran is advised that 38 C.F.R. § 3.158(a) provides 
that where evidence (to include information necessary to 
secure pertinent evidence) requested in connection with an 
original claim is not received within 1 year after the date 
of request, the claim will be considered abandoned.

Accordingly, the case is REMANDED for the following:

1.  The RO should notify the veteran as to 
what types of evidence would substantiate 
a determination that referral for 
extraschedular consideration is indicated, 
and arrange for development to assess the 
impact the veteran's left knee disability 
has had on his employment.  Specifically, 
it should be determined where he has 
sought employment, and (by contacting the 
veteran's former employers for the 
information) the reasons for his 
terminations from his previous 
employments.  The veteran must assist in 
this matter by providing any releases 
necessary to obtain his employment 
records. The veteran should also be 
advised to submit any additional evidence 
he may have of factors warranting 
extraschedular consideration.   

2.  The RO should then adjudicate the 
matter of whether the claim for an 
increased rating for left knee disability 
should be referred for extraschedular 
consideration.  If the determination is 
favorable to the veteran, the RO should 
proceed with the referral.  If the 
determination is adverse, the RO should so 
advise the veteran and, if he expresses 
disagreement, issue an appropriate SOC in 
the matter.  If he then submits a timely 
substantive appeal in the matter, it 
should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This matter must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


